1

2
                                UNITED STATES DISTRICT COURT
3
                                       DISTRICT OF NEVADA
4
                                                   ***
5

6     CARY J. PICKETT,                                   Case No. 3:17-cv-00567-MMD-WGC

7                                     Plaintiff,                       ORDER
             v.
8
      PAUL VALDEZ, et al.,
9
                                  Defendants.
10

11          Plaintiff has filed an objection to Magistrate Judge William G. Cobb’s order issued

12   on July 30, 2019, to the extent the order dismissed Plaintiff’s motion to compel (ECF No.

13   33) without prejudice and deferred ruling on Plaintiff’s motion for sanctions (ECF No. 34)

14   while permitting Defendant—who had not responded to Plaintiffs’ motions—further

15   opportunity to respond to the motions (see ECF Nos. 41, 43). 1 (ECF No. 46.) Plaintiff

16   contends that allowing Defendant an opportunity to respond as opposed to simply granting

17   his motions is inexcusable and prejudicial to him. (Id. at 2.) Plaintiff’s objection amounts to

18   an appeal of a magistrate judge’s pretrial order. Finding no clear error, the Court overrules

19   the objection.

20          In reviewing a magistrate judge’s non-dispositive pretrial order, the magistrate’s

21   factual determinations are reviewed for clear error. See 28 U.S.C. § 636(b)(1)(A); see also

22   Fed. R. Civ. P. 72(a). “A finding is clearly erroneous when although there is evidence to

23   support it, the reviewing body on the entire evidence is left with the definite and firm

24   conviction that a mistake has been committed.” United States v. Ressam, 593 F.3d 1095,

25   1118 (9th Cir. 2010) (quotation omitted). A magistrate judge’s pretrial order issued under

26   § 636(b)(1)(A) is not subject to de novo review, and the reviewing court “may not simply

27   ///
            1The   Court has considered Defendant Paul Valdez’s response (ECF No. 48) and
28
     Plaintiff’s reply (ECF No. 51).
1    substitute its judgment for that of the deciding court.” Grimes v. City & County of San

2    Francisco, 951 F.2d 236, 241 (9th Cir. 1991).

3           The Court finds Judge Cobb did not clearly err in rendering his decision in ECF

4    Nos. 41 and 42. In the first order, Judge Cobb denied Plaintiff’s motion to compel without

5    prejudice because necessary documents evidencing the discovery originally sought and

6    responses thereto as required under LR 26-7 were not attached to the motion. (ECF No.

7    41 at 2.) Judge Cobb further permitted Plaintiff to supplement the motion and deferred

8    ruling on the related motion for sanctions until the motion to compel was resolved. (Id.) In

9    the second order, Judge Cobb explains that the disputed discovery documents were filed

10   separately from Plaintiff’s motion to compel (ECF No. 43). 2 That order additionally

11   highlighted the resulting confusion and disregarded a need for Plaintiff to supplement

12   (assuming the proper documents had been provided) as well as extended the deadline for

13   Defendant’s response to the “motion(s)” and Plaintiff to file a reply. (Id.)

14          Although Judge Cobb could have granted the motions under 7-2(d) due to

15   Defendant’s non-responses, Judge Cobb provided specific reasons for declining to do so.

16   (See generally ECF No. 41.) The Court concludes that Judge Cobb’s decisions were not

17   clearly erroneous. Nor does his decision to further permit Defendant to respond to

18   Plaintiff’s motions constitute error. Moreover, it appears Plaintiff’s objection is rendered

19   moot because Judge Cobb has since further ruled on the motion to compel and motion for

20   sanctions (ECF No. 52).

21          It is therefore ordered that Plaintiff’s objection (ECF No. 46) is overruled.

22          DATED THIS 21st day of October 2019.

23

24                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
25

26

27
            2TheCourt notes that Plaintiff contends that the attachments were not joined to his
28
     motion due to the Clerk of Court’s error. (ECF No. 46 at 1.)
                                                  2
